Citation Nr: 0004301	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-21 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for fracture, 
left lateral malleolus.  

2.  Entitlement to an evaluation in excess of 10 percent for 
partial left facial numbness.

3.  Entitlement to service connection for right, ulnar 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to August 
1965.  The veteran also had verified periods of active duty 
for training (ACDUTRA) in the National Guard from December 
1974 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for right 
ulnar neuropathy, and granted service connection for 
residuals of a left ankle fracture, evaluated as 
noncompensable, effective November 7, 1990.  In a July 1996 
rating decision, the issues of entitlement to service 
connection for right sided numbness, right hip disability, 
left rib fracture, and total disability rating based on 
individual unemployabiltiy were denied.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.

The issues of entitlement to service connection for ride side 
numbness, right hip disability, left rib fracture, and total 
disability rating based on individual unemployabiltiy were 
denied in a July 1996 decision.  Subsequently, the veteran 
submitted a notice of disagreement.  A statement of the case 
was issued in April 1997.  It does not appear, however, that 
the veteran has perfected appeals as to these issues by 
submitting a substantive appeal.  Although the Board is 
obligated to assess its jurisdiction over an issue, before 
doing so it must determine whether the claimant will be 
prejudiced by such an assessment.  In this regard the Board 
must consider whether the veteran has had an opportunity for 
a hearing and to offer argument and evidence on the 
jurisdictional question.  Marsh v. West, 11 Vet. App. 468 
(1998); VAOPGCPREC 9-99 (1999), 64 Fed. Reg. 52376 (1999).  
In the instant case the veteran and his representative were 
informed that in order to perfect his appeal, he must submit 
a substantive appeal within 60 days of the statement of the 
case or the remainder of the one year period from the date of 
notice of the rating decision.  Despite having been so 
informed, the veteran has not submitted a substantive appeal 
to perfect his appeal.  The Board concludes that the veteran 
is not prejudiced by its determination that it does not have 
jurisdiction over the issues considered in the April 1997 
statement of the case, because he was previously informed of 
the necessary steps to vest jurisdiction in the Board, and 
has also been afforded the opportunity for hearings and to 
submit argument and evidence.

This case was previously before the Board in March 1998, when 
it was remanded for further development.  The instructions 
contained in the remand have been complied with.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Service connection for a partial, left facial numbness was 
established pursuant to a 1999 rating action with a 10 
percent evaluation assignment.  The veteran has continued to 
express disagreement.  The case has been returned to the 
Board for further consideration.

During a November 1999 hearing before the undersigned, the 
veteran withdrew his appeal on the issue of entitlement to an 
evaluation in excess of 60 percent for a low back disability.  
The Board finds, therefore, that it is without jurisdiction 
to render a decision on this issue.  See Hamilton v. Brown, 
39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement 
ceases to be valid if withdrawn); 38 C.F.R. § 20.204 (1999). 

The issue of entitlement to a compensable evaluation for 
fracture, left lateral malleolus will be discussed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's partial, left face numbness is manifested 
by anesthesia of the trigeminal nerve.  

2.  Medical evidence demonstrates that the veteran's right, 
ulnar neuropathy began during active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for partial, left facial numbness have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8205 (1999).

2.  Right, ulnar neuropathy was incurred during active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A neurology report from Walter Reed Army Medical Center dated 
in January 1985 shows complaints of facial numbness after a 
myelogram in September 1984.  The assessment was "symptoms 
possibly related to metrizamide myelogram, but unable to 
prove."  Physical evaluation Board proceedings at the time of 
National Guard retirement dated in 1985, noted right ulnar 
nerve entrapment syndrome sustained in the line of duty. 

The veteran underwent VA examination in June 1991.  At that 
time, he reported that he broke his hand in a parachute jump.  
Findings of an old fracture, right hand, proximal end of the 
fifth metacarpal were noted.  The diagnosis was mild 
deformity of base of fourth metacarpal right hand with good 
functioning. 

The veteran was accorded a personal hearing in October 1995.  
At that time, he testified that he broke his right hand in 
1972 in the same parachute accident in which he injured his 
back.  He reported that his hand was ignored at the time, due 
to the severity of his back.  He reported that he has 
arthritis in his hand, but no problem with his elbow or 
shoulder.  The veteran testified that he began to have 
numbness in his face after receiving injections of dye at a 
VA facility in 1985.  

The veteran underwent a VA peripheral nerve examination in 
September 1998.  At that time, he complained of numbness in 
the face and at times, a bitter taste on his tongue.  He also 
reported that he had fractured his right hand in 1972 in a 
parachute jump.  He further reported that since that time, he 
had experienced numbness in fingers 4-5 of the right hand.  

On examination, there was no memory loss or aphasia.  His 
speech was clear.  Sense of smell was intact.  Visual fields 
were full.  Testing of facial sensation revealed numbness on 
the left side corresponding to the distribution of divisions 
I-II-III of the trigeminal nerve.  Corneal reflex was intact.  
There was no facial weakness.  Hearing was within normal 
limits.  The palate moved symmetrically.  There was no 
hoarseness.  The Sternocleidomastoid and trapezius muscles 
were strong and equal.  His tongue was in the midline without 
atrophy or fasciculation.  Sense of taste was intact.  
Extremities revealed no weakness, atrophy, or fasciculation.  
Deep tendon reflexes were 1+ and equal.  Sensation was normal 
throughout, except for some decreased sensation in fingers 4-
5 of the right hand.  

There was negative Tinel's sing at the elbow and at the 
wrist.  There were no cerebellar signs.  Romberg was 
negative.  The diagnosis was numbness in the distribution of 
the left trigeminal nerve secondary to dye injection and 
ulnar nerve neuropathy secondary to trauma.  

In a November 1998 VA examination report, the September 1998 
examiner reported that the veteran does not have a left 
facial weakness.  He had a left facial anesthesia that 
involved that trigeminal nerve and came on historically after 
his dye injection.  He commented that he had a trigeminal 
neuropathy, not a facial weakness, secondary to the dye 
injection.  He also reported that the veteran indicated that 
he broke his hand in a parachute jump and was treated at Kirk 
Army Hospital.  He reported that the record did not show an 
injury to the hand.  The veteran reported numbness in the 
fourth and fifth fingers of the hand.  The examiner opined 
that the veteran had ulnar nerve neuropathy on the basis of 
the fracture.  

The veteran was accorded a hearing before the undersigned in 
November 1999.  At that time, he testified that he began to 
experience numbness in his hand approximately one week 
following his parachute accident.  He reported that he 
experienced numbness from underneath his eye down to his chin 
and around the lip.  He reported that the numbness migrated 
to his tongue causing impairment of taste.  He also reported 
a very vile taste associated with his facial numbness. 

Increased Rating

The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

The veteran's partial, left facial numbness has been rated 10 
percent disabling under Diagnostic Code 8205, pertaining to 
paralysis of the fifth (trigeminal) cranial nerve.  Paralysis 
of the fifth (trigeminal) cranial nerve warrants a 10 percent 
evaluation if paralysis is incomplete and moderately 
disabling; 30 percent evaluation if incomplete and severely 
disabling; and 50 percent if the paralysis is complete.  A 
note to the rating criteria reflects that the criteria are 
dependent upon the relative degree of sensory manifestation 
or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

With regard to manifestations analogous to impairment of the 
fifth cranial nerve, the evidence shows that the veteran has 
left facial anesthesia, but no weakness.  Sense of taste was 
intact and his palate moved symmetrically.  Corneal reflex 
was intact.  There only objective pathology reported was left 
facial numbness.  The Board finds that such symptomatology 
amounts to no more than moderate incomplete paralysis, and 
hence the current 10 percent evaluation is appropriate for 
partial, left facial numbness under Diagnostic Code 8205.  
The evidence does not show severe incomplete paralysis.  



Service Connection

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection is provided for a disease or injury, 
incurred or aggravated in the line of duty during "active 
military, naval, or air service."  38 U.S.C.A. § 1110 (West 
1991).  The term "active military, naval, or air service" 
includes periods of active duty for training during which a 
veteran was disabled by a disease or injury, and periods of 
inactive duty for training during which a veteran was 
disabled by injury. 38 U.S.C.A. § 101(24) (West 1991).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims, (Court) has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Generally speaking, in decisions on claims for veteran's 
benefits, the veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b) (West 1991), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails.  Gilbert, 1 Vet. App. at 56.  Further, 
where the "fair preponderance of the evidence" is in favor or 
against the claim, the benefit of the doubt rule has no 
application.  Id.

The Physical Evaluation Board Proceedings dated in June 1985 
show that the veteran sustained mild right ulnar nerve 
entrapment syndrome, with decreased sensation and grip in the 
line of duty.  

The 1998 VA examiner linked the veteran's current right, 
ulnar neuropathy to service.  There is no competent evidence 
against that opinion.  Accordingly service connection for a 
right, ulnar neuropathy is granted.

In the instant case, the veteran has a current diagnosis of 
right, ulnar neuropathy, and there is a medial opinion 
linking the current disability to service.  That opinion is 
competent in that it was rendered after reviewing the entire 
claims folder.  Where each of the elements of a well-grounded 
claim is indisputably demonstrated, the claim will be 
allowed.  Rose v. West, 11 Vet. App. 169 (1998).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
partial, left facial numbness is denied.  

Service connection for right, ulnar neuropathy is granted.  


REMAND

During his November 1999 hearing before the undersigned, the 
veteran testified that he received treatment for his left 
ankle disability from the VA medical facility in Baltimore, 
Maryland in the spring of 1999 and was to receive additional 
treatment in January 2000.  The records of that treatment are 
relevant to the issue of entitlement to a compensable 
evaluation for the fracture of the left, lateral malleolus, 
but have not yet been obtained.

The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
cannot be made without consideration of that evidence.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain all pertinent VA 
treatment records pertaining to the 
veteran, including records of the 
veteran's treatment at the VA Medical 
Center in Baltimore, Maryland since 
November 1998.

2.  After undertaking any additional 
development deemed appropriate, including 
re-examination, in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to a 
compensable evaluation for fracture, 
left, lateral malleolus pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1999), with consideration of the 
potential applicability of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

3.  The RO should also consider whether 
the claim warrants referral for 
consideration of an extra- schedular 
rating in accordance with the provisions 
of 38 C.F.R. § 3.321.  

If the benefit requested on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case containing the laws and 
regulations referable to reopening previously denied claims, 
including the provisions of 38 C.F.R. § 3.156 (1998), and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

